Citation Nr: 0735469	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-03 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a neuromuscular 
disorder with axonal neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to 
September 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 


FINDING OF FACT

The veteran currently has a neuromuscular disorder with 
axonal neuropathy, but there is no competent and probative 
evidence that shows a causal link between his condition and 
any disease or injury in service.


CONCLUSION OF LAW

The veteran's neuromuscular disorder with axonal neuropathy 
was not incurred in or aggravated by active service nor may 
it be presumed to have occurred therein.  38 U.S.C.A. §§ 
1101, 1131, 1112, 1113, and 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in December 2003 and January 2007.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The letters told him 
what evidence was necessary, to provide or identify any 
relevant evidence, and that it was ultimately his 
responsibility to ensure that VA received any relevant 
evidence.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The veteran has not alleged that 
VA failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  The Board notes an in-service back injury is 
indicated in the service medical records, but no neurological 
manifestations or any other chronic condition was found at 
that time.  This claim is not for a back condition, but 
rather for a neuromuscular disorder.  There is no evidence of 
such a condition or injury in service. This is explained in 
more detail below.

In short, the evidence is insufficient to trigger VA's duty 
to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for organic diseases of the nervous system may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is 
applicable here because the earliest evidence of the 
veteran's neuromuscular disorder is three decades after 
service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges different theories on how his current 
neuromuscular disorder is related to the military.  He argues 
exposure to foreign matter from Pol Dumps that he guarded in 
the military could be responsible for his later developed 
disease or possibly due to a jeep accident in Korea where he 
injured his back could be responsible.

The Board notes the veteran also argues his current disorder 
could be related to an infection incurred from the 
replacement of his left finger when it was allegedly severed 
in the military.  The RO denied a claim of service connection 
for residuals of a left finger injury in a July 2005 rating 
decision.  That claim has not been properly appealed and is 
not before the Board here.  Accordingly, the veteran's claim 
of entitlement to service connection for a neuromuscular 
disorder with axonal neuropathy as secondary to a left finger 
injury must be denied as a matter of law because even if 
there was a causal connection, his left finger condition is 
not service-connected.  As will be discussed more thoroughly 
below, however, no such causal connection exists. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records are silent as to any 
complaints, treatment of diagnoses regarding neuropathy or a 
nervous system disease.  The records do indicate the veteran 
was treated in July 1957 for a hurt back.  At that time the 
veteran reported being hit by a truck the night before.  He 
was prescribed some medications and went on to serve over 
five years of additional military service without any 
additional back complaints.  His separation examination, 
moreover, is negative for any back or neurological condition.  
His service medical records are devoid of any chronic 
condition upon separation from the Navy.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's current neuromuscular 
disorder is related to his in-service truck accident or any 
other incident in service.  The Board concludes it is not. 

There is no evidence of an organic disease of the nervous 
system within one year of service separation.  After service, 
private treatment records indicate he underwent  lumbosacral 
disc surgery in 1972, over a decade after service.  There is 
no medical evidence establishing that the post-service 
surgery was required for problems that had their origin in 
service.  (The veteran is not service-connected for a back 
disability.)  A private medical record dated in November 2003 
reflects a prior medical history of neuropathy since his 1972 
spinal surgery.  There is no contemporaneous evidence on file 
of neuropathy in 1972; however, even assuming this to be 
true, there is no evidence establishing that his current 
neuromuscular disorder with axonal neuropathy is related to 
neuropathy which apparently manifested in 1972, which is 12 
years after service separation.  

The claims file notes evidence of neurological disease 
developing in September 1990, three decades after service.  
Initially, the veteran's complaints of being unable to use 
his arm and leg were ascribed to a conversion reaction with 
formal past psychiatric history.  Later, it was discovered by 
MRI in March 1991, that three level cervical disc herniation 
was responsible for axonal neuropathy.  Since then, his 
further denervation causing the inability to use his upper 
and lower extremities has been attributed to cervical disc 
herniation.

None of the private doctors ever linked the veteran's 
condition to any incident of his military service, to include 
the jeep accident.  Indeed, it appears his condition is most 
consistently linked with cervical disc herniation.  The 
veteran's service medical records are silent as to any 
injury, complaint, treatment or diagnosis of any cervical 
spine or neck condition.  Although he clearly hurt his back 
once in service, he did not leave the military with a chronic 
condition (as evidenced by his separation examination) and 
there is no evidence of a back condition until over 10 years 
later.

Also compelling, even to the extent his lumbosacral spine 
condition could be linked to his military service, which it 
has not, there is no medical evidence indicating his current 
neuromuscular disorder is attributable to a lumbosacral spine 
condition, and indeed, there is medical evidence to the 
contrary.  Regrettably, no doctor has ever opined that his 
neuromuscular disorder is related to any incident of service.

In summary, the Board finds that the evidence of record does 
not show that the veteran had his current neuromuscular 
disorder with axonal neuropathy in service or for decades 
thereafter.  Furthermore, even assuming in-service injuries 
occurred, the medical evidence on file does not relate the 
current symptoms to any aspect of the veteran's active duty.  
Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).




ORDER

Entitlement to service connection for a neuromuscular 
disorder with axonal neuropathy is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


